      Case 1:21-cv-02504-NRB Document 11 Filed 04/22/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------X
 TIG INSURANCE COMPANY,

                 Petitioner,                               ORDER

             - against -                            21 Civ. 2504 (NRB)


 AMERICAN HOME ASSURANCE COMPANY, AIU
 INSURANCE COMPANY, NATIONAL UNION FIRE
 INSURANCE COMPANY OF PITTSBURGH,
 PENNSYLVANIA, and NEW HAMPSHIRE INSURANCE
 COMPANY,

                Respondents.
 ----------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     WHEREAS on March 23, 2021, petitioner TIG Insurance Company

filed a petition pursuant to Section 9 of the Federal Arbitration

Act to confirm a final arbitration award, issued November 6, 2020

(“Award”), ECF No. 1; and

     WHEREAS the deadline to object to the Award had expired before

the petition was filed and Respondents had not objected; and

     WHEREAS there is authority to support the conclusion that in

certain circumstances there remains a case and controversy between

the parties, even where, as here, there was no objection to the

Award; and

     WHEREAS    the   arbitration   was    conducted    pursuant      to   a

Confidentiality Agreement and Protective Order, ECF No. 8-1; and


                                    1
         Case 1:21-cv-02504-NRB Document 11 Filed 04/22/21 Page 2 of 2




     WHEREAS a temporary sealing order was previously entered in

this case covering the Award, the Confidentiality Agreement and

Protective Order, and an excerpt of an organizational meeting; and

     WHEREAS the parties redacted certain confidential information

in the petition and in the memorandum of law in support of

respondents’     motion   to   maintain   the   confidentiality     of   that

information; it is hereby

     ORDERED that the previously sealed documents shall remain

sealed and that the redactions shall remain in effect; and it is

further

     ORDERED that the Award is confirmed.


Dated:       New York, New York
             April 22, 2021



                                        ______________________________
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      2
